The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2014

                                      No. 04-10-00176-CR

                                         Quinton COX,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR2523
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
        Appellant has filed a pro se motion requesting a copy of his trial transcripts. We presume
his request is in for purposes of filing a post-conviction writ of habeas corpus. This court has no
jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM.
PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding). Post-conviction writs of habeas corpus are to be filed in the trial court in which the
conviction was obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE
CRIM. PROC. art. 11.07. In order to obtain a free copy of the record, appellant would need to file
a motion in the trial court in which the conviction was obtained and demonstrate that his claim is
not frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.).

       Appellant’s motion is DENIED without prejudice to seeking relief in the proper court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court